In a child support proceeding pursuant to Family Court Act article 4, -the father appeals from an order of commitment of the Family Court, Kings County (Hamill, J.), dated January 6, 2005, which, inter alia, in effect, confirmed a determination of the same court (Fasone, S.M.), dated December 21, 2004, finding, after a hearing, that he had willfully failed to pay child support and fixed arrears at $55,030, and committed him to the custody of the New York City Department df Corrections for a period of six *556months, with his release conditioned upon his payment of $27,500.
Ordered that the order of commitment is affirmed, without costs or disbursements, and the matter is remitted to the Family Court, Kings County, for further proceedings.
Contrary to the father’s contention, he was not deprived of his right to counsel at any significant stage of the proceedings in this matter (cf. Matter of Radjpaul v Patton, 145 AD2d 494, 497 [1988]).
The father’s remaining contentions are without merit. Prudenti, P.J., H. Miller, Mastro and Lunn, JJ., concur.